Citation Nr: 0111347	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,255.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1940 to August 
1945.  The veteran died in September 1993, and the appellant 
is his widow.  This appeal arises from an October 1998 
decision of the Committee on Waivers and Compromises of the 
Roanoke, Virginia RO, which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $3,255 on the basis that 
recovery would not be against equity and good conscience.  
This case was before the Board in July 2000 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By letter dated in December 1993, the appellant was 
notified that she had been awarded VA death pension benefits 
from December 1, 1993, on the basis that her countable annual 
income did not exceed the maximum annual limit, and was 
informed that the rate of pension depended on annual income.  
She was also advised that any changes in income must be 
promptly reported to VA and that all income from all sources 
must be reported.

3.  In award letters dated in July 1996, March 1997, May 1997 
and March 1998, the appellant was notified that her pension 
benefits were based on countable annual income and that it 
was her duty to inform the VA of any income changes.

4.  In 1998 the RO learned that the appellant had received 
interest income since 1995 that raised her countable family 
income above the maximum annual rate.

5.  By a letter dated in June 1998, the RO notified the 
appellant that her death pension benefits were retroactively 
reduced, from February 1, 1995 through May 31, 1998, on the 
basis that her countable income was actually more than what 
the RO was originally led to believe.  This retroactive 
adjustment created an overpayment of $1,023.

6.  In June 1998, the appellant submitted a statement and 
supporting documentation from her bank indicating that she 
had been receiving annual distributions of $1,000 from her 
IRA since 1995.

7.  By a letter dated in July 1998, the RO notified the 
appellant that her death pension benefits were retroactively 
reduced, from March 1, 1996 to July 31, 1998, on the basis 
that her countable income was actually more than what the RO 
was originally led to believe.  This retroactive adjustment 
created an additional overpayment of $2,232.

8.  In August 2000, a financial status report was received 
from the appellant wherein she reported a monthly net income 
of $398 and monthly expenses of $761.  Her assets are listed 
to total $101,620, to include $4,000 in bank accounts and 
$16,000 in stocks and bonds; the bulk of her assets is in the 
form of real estate.

9.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the appellant.

10.  The appellant was solely at fault in creating the 
overpayment of death pension benefits in the amount of $1,023 
for the period of February 1995 through May 1998, which 
resulted from her failure to report the entire amount of her 
interest income in a timely manner.

11.  The appellant's fault in creating the overpayment of 
death pension benefits in the amount of $2,232 for the period 
from March 1996 through July 1998, resulting from her failure 
to report her IRA distributions in a timely manner, is 
mitigated to a great extent because these were forced IRA 
distributions that reportedly only amounted to a transfer of 
money from one account to another and because the appellant 
reportedly misunderstood the reporting obligations for IRA 
distributions.

12.  Recovery of the overpayment of pension benefits would 
not create financial hardship immediately.

13.  Recovery of the overpayment would not defeat the purpose 
for which the benefits were intended.

14.  Failure to recover the overpayment would result in 
unjust enrichment of the appellant.

15.  It has not been alleged nor shown that reliance on the 
appellant's death pension benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSIONS OF LAW

1.  The overpayment in the amount of $1,023 for the period 
from February 1995 through May 1998 was not due to the 
appellant's fraud, misrepresentation or bad faith and 
recovery of an overpayment of improved death pension benefits 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a) (2000).

2.  The overpayment in the amount of $2,232 for the period 
from March 1996 through July 1998 was not due to the 
appellant's fraud, misrepresentation or bad faith and 
recovery of an overpayment of improved death pension benefits 
would be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A certificate of death shows that the veteran died in 
September 1993.  At the time, he was in receipt of 
nonservice-connected pension benefits.

By letter dated in December 1993, the appellant was awarded 
VA death pension benefits, effective December 1, 1993, on the 
basis that her countable annual income did not exceed the 
maximum annual limit.  She was informed that the rate of 
pension depended on annual income.  Enclosed with the 
December 1993 award letter was VA Form 21-8767, advising the 
appellant that any changes in income must be promptly 
reported to VA and that all income from all sources must be 
reported.

In July 1996, March 1997, May 1997 and March 1998 the 
appellant was again mailed copies of VA Form 21-8767 and 
advised that all income from all sources-including annual 
wages, monthly Social Security, retirement and annual 
interest income-must be reported.

In May 1996, the RO received an Improved Pension Eligibility 
Verification Report (EVR) from the appellant, wherein she 
reported that her income in 1995 was $1,208.92, to include 
$903 from wages and $305.92 from interest and dividends.  In 
February 1997, the RO received an EVR from the appellant, 
wherein she reported that her income in 1996 was $1,252.37, 
to include $900 from wages and $352.37 from interest and 
dividends.  In February 1998, the RO received an EVR from the 
appellant, wherein she reported that her income in 1997 was 
$485.70 from interest and dividends.

In 1998 the RO received information indicating that the 
appellant had received additional interest income since 1995 
that raised her countable family income above the maximum 
annual rate.

By letter dated in June 1998, the appellant was notified that 
her death pension benefits were adjusted from February 1, 
1995 on the basis that her countable income was actually more 
than what the RO was originally led to believe.  She was 
notified later the same month that this retroactive 
adjustment created an overpayment in the amount of $1,023.

In June 1998, the appellant submitted a statement and 
supporting documentation from her bank indicating that she 
had been receiving annual distributions of $1,000 from her 
IRA since 1995.

By letter dated in July 1998, the appellant was notified that 
her death pension benefits were adjusted from March 1, 1996 
on the basis that her countable income was actually more than 
what the RO was originally led to believe.  This retroactive 
adjustment created an additional overpayment in the amount of 
$2,232.

In July 1998, the appellant requested a waiver of 
overpayment.  In support of her request for a waiver, the 
appellant forwarded a financial status report (FSR).  The 
report shows total monthly income of $465 from Social 
Security and VA pension.  The report also shows total monthly 
expenses of $706.57, including: $250 for food; $187.11 for 
utilities and heat; $30 for insurance; $50 for AARP; $135 for 
dental work; $46 for automobile expenses; and $8.46 for 
miscellaneous expenses.  She reported assets of $6,000 in the 
bank, $7 in hand, $19,000 in stocks and bonds, $80,000 in 
real estate, and a 1987 Oldsmobile Cutlass valued at $2,000.  
She reported no debt.

In a statement received by the RO in August 1998, the 
appellant maintained that she did not report the annual IRA 
distributions because these were involuntary withdrawals, 
based on her age.  

In an October 1998 decision, the Committee denied the 
appellant's request for waiver of recovery of an overpayment 
of $3,255.  The Committee found the appellant to be at fault 
as a result of having failed to timely report change in 
income.  The Committee further found that failure to recover 
the overpayment would result in unjust enrichment of the 
appellant.

In November 1998, the appellant filed a notice of 
disagreement.  She stated, in part:

I have [$]11,000.00 in IRA, [$]7000.00 in 
CD's, and about [$]7000.00 in savings.  
CD's and IRA's ARE NOT readily available 
as I advised you of the maximum that I 
could get on my IRA every year.  My money 
in savings is what I use to live on along 
with the small amount I get from SSA and 
my IRA income.

In her February 1999 substantive appeal, the appellant 
stated: 

I have reported the interest on the IRA, 
but did not report distributions as I did 
not realize that I had to.  . . . I can 
understand the interest I reported being 
countable, but why the distribution when 
it is money I put in the bank and money 
that was taken out later?  . . . To make 
me repay this debt would force me to have 
a more negative monthly cash flow than I 
have already shown, thus causing a 
serious impairment to have the basic 
necessities of life.

In an August 2000 FSR, the appellant reported a total monthly 
income (after deductions) of $398 from Social Security.  She 
also reported monthly expenses of $761, including: $250 for 
food; $192 for utilities and heat; $80 for insurance; $56 
AARP; $88 for dental work; $50 for automobile expenses; and 
$45 for miscellaneous expenses.  She reported assets of 
$4,000 in the bank, $20 in hand, $16,000 in stocks and bonds, 
$80,000 in real estate and a 1987 Oldsmobile Cutlass valued 
at $1,600.  She reported no debts.

In a statement received by the RO in August 2000, the 
appellant stated, "It appears to me that you are counting 
and charging me with 1995 income twice as a part of this debt 
when in fact I was granted waiver on [$]714.50 . . . in April 
of 1997."

Analysis

The appellant seeks a waiver of recovery of an overpayment of 
improved death pension benefits.  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
improved death pension benefits is warranted on the basis of 
equity and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Initially, the Board will consider whether recovery of the 
debt would result in financial hardship to the appellant.  
The most recent information concerning the appellant's 
assets, income, and expenses was submitted in August 2000.  
The financial status report shows that the appellant's 
monthly net income was $398 from Social Security.  The 
appellant reported total monthly expenses of $761, including 
$250 for food, $192 for utilities and heat, $80 for 
insurance, $56 for AARP, $88 for dental work, $50 for 
automobile expenses and $45 for miscellaneous expenses.  She 
reported no debts.  She also reported assets of $101,620, 
most of which was in real estate, but also included $4,000 in 
the bank and $16,000 in stocks and bonds.  She reported no 
debts.  

The August 2000 FSR shows a monthly deficit of $363.  Based 
on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would certainly cause the appellant some financial 
difficulty.  However, the appellant reported substantial 
funds in cash in the bank, stock and bonds that would be more 
than enough to repay the debt.  Furthermore, the Board notes 
that the while the appellant reported money in a savings 
account and investments in stocks and bonds, she failed to 
list her unearned income on the August 2000 FSR.  This figure 
would likely reduce the amount of her monthly deficit.  
Therefore, while the appellant would encounter financial 
difficulty in repaying the overpayment, she would not be 
deprived of life's basic necessities if the Government were 
to insist on repayment at this time.  On the other hand, it 
is noted that depleting her savings by recovery of the 
overpayment would have an adverse effect on her economic well 
being at some time in the future.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose would not 
be defeated as the appellant is no longer entitled to pension 
benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she was not entitled.  To allow 
her to profit by retaining money erroneously paid as a result 
of her own fault under these circumstances would clearly 
constitute unjust enrichment.  

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The appellant has not 
contended, nor does the evidence show, that she had 
relinquished a valuable right or incurred a legal obligation 
in reliance on her VA benefits.

As to the question of fault, the record shows that there are 
two different factual situations leading to the overpayment 
in question.  First is the overpayment in the amount of $1023 
created as a result of failure to report interest income.  
Having considered the contentions of the appellant, the Board 
concludes that the appellant was solely at fault in the 
creation of the overpayment of $1,023 for the period from 
February 1995 through May 1998 because she failed to report 
in a timely manner the entire amount of her interest income 
for the period in question.  The record shows that the 
appellant was awarded improved death pension benefits 
effective from December 1993.  She was informed by the RO in 
a December 1993 letter that her award of pension was based on 
countable annual income and that she must immediately report 
any changes in sources and amounts of income.  She was 
reminded again in award letters in July 1996, March 1997, May 
1997 and March 1998 to promptly report income changes.  
Despite the numerous reminders of her duty to report, the 
appellant failed to inform the RO of the total amount of her 
interest income in EVRs received in May 1996, February 1997 
and February 1998.  Although the EVR form clearly indicates 
that all income for the period stated must be reported, the 
appellant substantially underreported her interest income for 
the period at issue.  It was not until after the RO learned 
from an independent source and the appellant verified the 
receipt of the additional income in 1998 that the RO learned 
of the full extent of her income.  Consequently, the Board 
finds that the appellant was at fault for the creation of the 
overpayment of $1,023 because she failed to report her total 
interest income in a timely manner after she had been advised 
of the reporting requirements.

As to whether there was any fault on the part of VA that 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to terminate the 
appellant's pension benefits.  It is clear that the 
appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset her 
fault.

Turning now to the overpayment of $2,232 for the period from 
March 1996 through July 1998, the Board concludes that the 
appellant was at fault in the creation of the debt for that 
period because she failed to report her IRA distributions for 
the period in question in a timely manner.  However, it is 
also noteworthy that these were forced IRA distributions, 
mandated by law and based on the appellant's age.  These 
distributions in the appellant's mind reportedly only 
amounted to a transfer of money from one account to another.  
While IRA distributions are considered income, it is 
understandable how the appellant could believe that such 
distributions would have no impact on her pension 
entitlement.  The Board finds this to be a reasonable 
misunderstanding on the part of the appellant and reflects no 
intent on her part to underreport income.  While she was 
instructed to report all income, the confusing nature of IRA 
distributions mitigates her fault in the failure to report 
such income.  Therefore, the impact of fault as a factor in 
the equity and good conscience standard is minimized.

In sum, it appears that the preponderance of the evidence is 
against the appellant's claim for waiver of recovery of an 
overpayment of $1,023.  Specifically, it does not appear that 
any of the criteria would support the claim for waiver of the 
$1023 overpayment caused by the failure to report interest 
income.  It does appear, however, that the evidence tends to 
support the appellant's claim for waiver of recover of the 
remaining $2,232.  Given the mitigation of fault as explained 
above, it is the judgment of the Board, that there is a need 
for reasonableness and moderation in the exercise of the 
Government's right to insist on full recovery of the $2,232.  
In arriving at this conclusion to award a partial waiver, the 
benefit of the doubt has been given to the appellant.

With regard to the appellant's contention that the RO 
improperly counted her income twice for 1995, the Board 
points out that the overpayment that was waived in 1997 was 
created as a result of the appellant's failure to report her 
wages for 1995.  The overpayment at issue was created as a 
result of the appellant's failure to report her total 
unearned income for 1995.  Thus, it is a new debt.

Finally, the Board notes that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the October 1998 
Committee decision, January 1999 Statement of the Case and 
September 2000 Supplemental Statement of the Case issued 
during the pendency of the appeal, the appellant and her 
representative were given notice of the information necessary 
to substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and her representative.  Furthermore, following 
Remand by the Board in July 2000, a current FSR was obtained 
from the appellant and was associated with the claims file.



ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $1,023 for the period from 
February 1995 through May 1998 is denied.

Waiver of recovery of the remaining $2,232 overpayment for 
the period from March 1996 through July 1998 is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

